First, I
wish to warmly congratulate you, Sir, on your election
as President of the General Assembly at its fifty-ninth
session.
The most recent Arab Human Development
Report of the United Nations Development Programme
identified the pressing challenges facing the Arab
world both now and in the future. Thus, it contributed
to triggering a broad debate on the future of reform in
the Middle East.
Partly in response, the Tunis Arab Summit
adopted in May 2004 a document on the process of
development, modernization and reform in the Arab
world with a view to improving joint Arab action. That
platform paper highlighted the need to consolidate
democratic principles and to broaden the base of
political participation. It also called for intensifying
efforts to improve performance in the political,
economic, social and educational areas by: giving more
attention to youth issues, the advancement of women
and the modernization of social institutions throughout
the Arab world; improving education; completing the
Arab common market plan; and laying out a pan-Arab
economic development strategy. Jordan, for its part,
supports this vision, which is in line with the plans we
have already been pursuing within our national reform
agenda.
Jordan believes that for reform to be truly
meaningful it has to emanate first and foremost from
within society and be sensitive to the particular
characteristics and needs of each country. Accordingly,
we in Jordan sought to develop an integrated agenda
that addresses the primary issues of concern to our
citizens throughout the country. Those include broader
political development and personal freedoms, greater
roles for women and youth, a more efficient judiciary
system, educational reform and the achievement of
steady economic growth with a view to improving the
living conditions of all individuals, leading to a more
progressive, open and tolerant society.
Within the same framework, the Government of
Jordan sought to strengthen the partnership between
the public and private sectors, both inside Jordan and at
the larger, Arab regional level. The most recent inter-
Arab initiative was launched by Arab private sector
12

and grass-roots civil organizations, with active
Jordanian participation, in Amman on the margin of the
World Economic Forum, which was convened at the
Dead Sea last May. That initiative laid the foundation
for the delineation of a vision for the Middle East for
the year 2010. A well-developed plan of action will be
laid out at the Davos World Economic Forum in 2005.
The plan will provide a framework for pooling and
analysing constructive inputs and proposing answers
for the challenges facing Jordan and the region in
general.
However, the series of reform measures currently
under way in Jordan will be inadequate without the
support of the international community. The help we
need involves support for our development projects,
direct assistance to the Jordanian economy and foreign
debt relief. Of special significance in this regard is the
aid needed and expected from the Group of Eight
industrial Powers to Jordan’s plans and initiatives,
which have been based on positive, realistic and
sustainable goals.
The long-standing status quo in our region has
made virtually impossible all serious efforts to forge
ahead with the overall Middle East reform exercise.
The creation of a favourable climate that helps
accelerate regional development and progress depends
on the termination of the Israeli occupation of Arab
land on the basis of international legality with a view
to ensuring security and stability in the region.
The time has indeed come to focus on starting the
peace process on the basis of the road map and the
terms of reference it contains, including the Arab peace
initiative and implementation by both the Israeli and
Palestinian sides of their respective obligations under
the road map. In fact, the road map provides a well-
defined vision of the ultimate solution of the
Palestinian-Israeli conflict, namely the vision put
forward by President George Bush of the United States
of two States living side by side in peace. President
Bush reaffirmed that position in a letter he sent last
May to His Majesty King Abdullah Bin Al Hussein.
The letter also elaborated the firm position of the
United States, which rejects any measures that would
prejudice the outcome of final status negotiations on
the basis of Security Council resolutions 242 (1967)
and 338 (1973).
The launching of any serious political process
requires immediate action on the part of all parties to
put an end to violence and to all forms of killing of
civilians. Let me recall here that, according to the road
map, the obligations of both sides must be carried out
in concert. For its part, Israel should fulfil its
commitments, beginning with the cessation of all
settlement building and all extrajudicial killings. At the
same time, the Palestinian side should complete the
reforms required to control the security situation in the
occupied Palestinian territories and bring violence to
an end. In that regard, we welcome the decision to
consolidate the Palestinian security apparatus. Israel’s
announcement of its unilateral withdrawal from Gaza,
however, must be effected as an integral part of the
road map and within its terms of reference. The
withdrawal must be coordinated with all parties
concerned, especially the Palestinian side, in order to
ensure a smooth transfer of power.
It has become abundantly clear, now perhaps
more than ever before, that there is a real need to
develop an effective monitoring mechanism, operated
by the Quartet, to ascertain whether all parties meet
their mutual obligations and to ensure the scrupulous
implementation of the road map by the two sides in
their progress towards a successful conclusion. Here, I
wish to pay tribute to the Quartet for its persistent
efforts to maintain the momentum of the peace process.
Once again, I wish to reaffirm Jordan’s
commitment, along with that of all other Arab States,
to the Arab peace initiative which the Arab Summit
adopted in Beirut in 2002 with a view to putting an end
to the Arab-Israeli conflict through the conclusion of a
collective peace agreement providing for the security
of all countries in the region and laying the foundation
for the establishment of relations with Israel. The
agreement would also create a framework for a
solution to the Palestinian refugee problem on the basis
of General Assembly resolution 194 (III), a full Israeli
withdrawal from the Arab territories occupied in 1967
and the establishment of an independent, sovereign and
viable Palestinian State.
Jordan stresses the need to respect and implement
the advisory opinion of the International Court of
Justice (ICJ) on the separation wall being built by
Israel in the occupied Palestinian territories. The
pronouncement of the International Court of Justice is
the law, and no peaceful settlement of the Palestinian
question can be realized unless it is based on
observance of the rules of international law and the
recognition of the legitimate rights of the Palestinian
13

people, including the right to self-determination. In
that regard, the Court’s opinion was both clear and
specific on the following points.
First, the West Bank, including East Jerusalem, is
an occupied territory and, under international law,
Israel is an occupying Power. Accordingly, the claim
that the West Bank, including East Jerusalem, is a
“disputed territory” has been dismissed once and for
all.
Second, the relevant rules of international
humanitarian law are applicable to the occupied
Palestinian territories, including The Hague
Regulations of 1907 and the Fourth Geneva
Convention of 1949, which, according to the
International Court of Justice, are legally applicable to
that territory.
Third, the Palestinian people have the right to
self-determination and Israel is violating that right in
contravention of the binding norms of international
law.
Fourth, the Israeli settlements built in the
territories occupied in 1967, including East Jerusalem,
are in breach of the rules of international humanitarian
law.
Fifth, the construction by Israel of the wall in the
occupied Palestinian territories, including East
Jerusalem, is illegal. Furthermore, Israel must cease its
violations relating to the construction of the wall by,
inter alia, dismantling those portions of it erected in the
occupied Palestinian territories, reinstating the rights of
the owners whose lands were lost and compensating
those who incurred losses as a result of Israel’s illegal
actions.
Sixth, the construction of the wall and its route
create a fait accompli on the ground which could
become permanent and which, in that case, would be
tantamount to the actual annexation of the occupied
Palestinian territories.
Seventh, the international community is under a
legal obligation to refrain from abetting Israel in its
illegal activities and is prohibited from recognizing the
illegal situation effected by the construction of the
separation wall.
Accordingly, Jordan welcomes General Assembly
resolution ES-10/15 and considers it an important step,
reflecting the international community’s recognition of
the legal conclusions of the International Court of
Justice and its desire to take practical steps to enforce
it.
The separation wall threatens the national
security of the Hashemite Kingdom of Jordan. The wall
is not only a barrier to the establishment of a viable
independent Palestinian State, but it also partitions the
West Bank into three distinct, isolated sections.
Moreover, and in view of the arbitrary Israeli closures
and restrictions on movement, the occupied Palestinian
territories are witnessing an unprecedented level of
deterioration in every aspect of their political, social,
economic, security and humanitarian situation. This is
bound to have a spill-over effect on neighbouring
countries, especially Jordan.
That is the backdrop against which Jordan
supported the efforts leading to the adoption of the
International Court of Justice advisory opinion and
Assembly resolution ES-10/15. Jordan will continue to
support the Palestinian people in its efforts to establish
an independent State on its national territory, on the
basis of Security Council resolutions 242 (1967), 338
(1973), 1397 (2002) and 1515 (2003), the principle of
land for peace, the road map and the Arab peace
initiative. We also stand ready to provide any
assistance that the Palestinian side might seek to help it
to reform its administrative and security structures with
a view to fulfilling its obligations under the road map.
Jordan welcomes the formation of the interim
Iraqi Government and the restoration of Iraqi
sovereignty at the end of last June. In that regard, we
wish to pay tribute to the Secretary-General of the
United Nations and his Special Adviser, Mr. Lakhdar
Brahimi, for their unrelenting efforts, which
culminated in the formation of the interim Government
despite the enormous odds they encountered at every
stage of the process.
Jordan underscores its support for the
Government of Iraq and stands ready to lend all
possible assistance to Iraq, its people and Government
in the forthcoming phase in order to enable the country
to rebuild its institutions, manage its own affairs and
recover its regional and international status. The
ongoing transition in Iraq and the need for it to develop
its political and economic processes require the
cooperation of all parties. With support, the Iraqi
people will be able to determine their political future
without external intervention, gain control of their
14

natural resources and preserve Iraq’s territorial
integrity.
Despite overwhelming odds and the current
instability, it is our hope that elections for the
transitional national assembly and the formation of a
transitional Government will be completed by the end
of January 2005. Jordan calls upon all States to provide
every possible assistance towards the achievement of
those goals. The United Nations obviously has a
pivotal role to play in ensuring a successful outcome.
In that regard, we welcome the appointment by the
Secretary-General of his Special Representative for
Iraq, Mr. Ashraf Jehangir Qazi, and express our
willingness to fully cooperate with him in order to
ensure the complete and smooth fulfilment of the
United Nations mandate in Iraq as set forth in Security
Council resolution 1546 (2004).
In the meantime, Jordan strongly condemns
violence, the killing of civilians and beheadings in
Iraq. We remain committed to helping our Iraqi
brothers in the training of Iraqi police and army units
in order to enable them to improve their capacity to
restore control over the security situation, as well as
through the provision of necessary humanitarian
assistance. It is indeed regrettable that there is still a
tiny minority representing extremist movements and
organizations that seek political power by means of
intimidation and violence under the false pretext of
Islamic action. Such groups exploit Islam as a means
of achieving political or even personal gain by
resorting to violence and terrorism and thus,
unfortunately, tarnishing the image of Islam, a faith of
moderation and tolerance.
We also condemn all acts of terror, including
those gruesome and blind acts perpetrated in Madrid
and Beslan, which require our firm collective stand in
combating them.
The events of 11 September 2001 marked a new
era of immense challenge to the international
community in terms of dealing with the repercussions
and implications of such events. Fighting international
terrorism entails taking measures that affect
international relations and the principles that have
guided States since the creation of the United Nations
and the adoption of its Charter.
In our view, a meaningful and effective global
campaign against terrorism requires consensus on the
following principles: Respect for the provisions of the
Charter and the rules of international law, and non-
transgression against the sovereignty of States; striking
a balance between the counter-terrorism measures
taken by States and the principles of human rights,
public freedoms and non-abuse of the state of
emergency to justify counter-terrorism measures;
providing a clear and specific legal definition of
“terrorism” as well as of the concept of “terrorist
groups” that would not allow any legal justification for
the commission of terrorist acts. By the same token,
such definitions should not compromise the rights
envisioned in the Charter and in the provisions of
international humanitarian law, such as the right to
self-determination.
In the same vein, combating global terrorism
ought not be a tool for discrimination against the
followers of any creed or a cover for assault against
their religious beliefs. Finally, the “no justification for
terror” policy should not lead to disregard for its
underlying causes. Rather, an effective battle against
terrorism would require global cooperation in
addressing its root causes and the genesis of the
phenomenon.
I am pleased to announce that the Government of
Jordan has welcomed the formation of the High-level
Panel on Threats, Challenges and Change to examine
the modalities for improving the performance of the
United Nations in the maintenance of international
peace and security and its reform in general. We
support the exercise undertaken by the Panel and look
forward to receiving its recommendations at the end of
the year.
We share the vision, laid out by the Secretary-
General in his reports to the General Assembly, that
reform is a continuous, comprehensive and dynamic
process that must include all political, economic,
administrative and financial activities of the United
Nations. We also believe that, if reform is to succeed,
genuine partnership between Member States
represented by the regional groups and the Secretariat
of the United Nations is required. In this regard, we
believe that the thrust of reform should be an
upgrading of efficiency and not a reduction in the
expenditures or in the budget of the Organization.
Therefore, a set of benchmarks must be developed to
assess performance. In the meantime, there should be
no room for the random setting of agenda priorities or
for selectivity in implementing reform.
15

Regarding reform of the Security Council, I
would be remiss if I failed to commend the Open-
ended Working Group on the Question of Equitable
Representation on and Increase in the Membership of
the Security Council and Other Matters related to the
Security Council. Jordan supports the principle of
increasing membership in both permanent and rotating
seats in order to make the Council more representative
of the United Nations membership.
In this regard, Jordan is of the view that the
responsibilities of Council members should be
reconsidered in order to ensure that all members have
the capacity and political will to contribute effectively
to peacekeeping operations by way of meeting their
obligations under the Charter. The contribution by
Security Council members of human resources to
peacekeeping field operations, not just of financial and
equipment inputs, is an essential requirement for the
success of those operations. This is indeed a primary
responsibility that must be met by members of the
Security Council, especially the permanent ones. In
addition, we think that effective operations require the
development of a flexible mechanism that allows the
adoption of clear resolutions by the Council, in close
coordination with troop-contributing countries that are
not members of the Council, as well as functioning in a
transparent framework.
In closing, let me once again thank you, Sir. I
would also like to wish this session of the General
Assembly every success as I pray to almighty God to
guide us to better serve our people and to live up to the
responsibilities entrusted to us.